 



         

EXHIBIT 10.1
Cash Incentive Awards
On February 15, 2006, the Compensation and Personnel Committee (the “Committee”)
of the Company’s Board of Directors awarded the following 2005 annual cash
incentives:

         
Ramani Ayer
  $ 3,100,000  
Thomas Marra
  $ 1,870,000  
David Zwiener
  $ 1,975,000  
David Johnson
  $ 1,400,000  
Neal Wolin
  $ 1,300,000  

Base Salary
The 2006 base salary for each named executive officer, which became effective as
of February 1, 2006, is set forth below:

         
Ramani Ayer
  $ 1,150,000  
Thomas Marra
  $ 990,000  
David Zwiener
  $ 990,000  
David Johnson
  $ 700,000  
Neal Wolin
  $ 700,000  

The 2005 base salary for each named executive officer, which became effective on
February 1, 2005, is set forth below:

         
Ramani Ayer
  $ 1,150,000  
Thomas Marra
  $ 990,000  
David Zwiener
  $ 990,000  
David Johnson
  $ 650,000  
Neal Wolin
  $ 650,000  

Stock Options1
On February 15, 2006, options to purchase the number of shares of common stock
listed below, at an exercise price of $83.00 per share (the New York Stock
Exchange closing price on the date of the grant), were awarded to each named
executive officer:

         
Ramani Ayer
    71,750  
Thomas Marra
    37,789  
David Zwiener
    37,789  
David Johnson
    19,731  
Neal Wolin
    15,546  

On February 17, 2005, options to purchase the number of shares of common stock
listed below, at an exercise price of $71.27 per share (the New York Stock
Exchange closing price on the date of the grant), were awarded to each named
executive officer:

         
Ramani Ayer
    79,454  
Thomas Marra
    43,339  
David Zwiener
    43,339  
David Johnson
    21,669  
Neal Wolin
    17,335  

 

1   The stock options awarded in 2006 will vest upon the later of: (i) the date
upon which the closing price of the underlying stock on the New York Stock
Exchange equals or exceeds $103.75 (125% of the option exercise price) for a
period of at least 10 consecutive trading days, and (ii) three years from the
grant date.

 



--------------------------------------------------------------------------------



 



Restricted Stock
No shares of restricted stock have been awarded to any named executive officers
in 2006 to date.
On February 17, 2005, 12,600 and 14,000 shares of restricted stock were awarded
to Messrs. Ayer and Johnson, respectively.
Restricted Stock Units2
On February 15, 2006, the named executive officers were granted restricted stock
units in the amounts listed below:

         
Ramani Ayer
    24,096.386  
Thomas Marra
    12,690.763  
David Zwiener
    12,690.763  
David Johnson
    6,626.506  
Neal Wolin
    5,220.884  

On February 17, 2005, the named executive officers were granted restricted stock
units in the amounts listed below:

         
Ramani Ayer
    25,723.7734  
Thomas Marra
    14,031.1492  
David Zwiener
    14,031.1492  
David Johnson
    7,015.5746  
Neal Wolin
    5,612.4597  

Performance Shares3
On February 15, 2006, the named executive officers were granted performance
shares for the performance period from January 1, 2006 through December 31, 2008
in the amounts listed below:

         
Ramani Ayer
    25,520  
Thomas Marra
    13,441  
David Zwiener
    13,441  
David Johnson
    7,018  
Neal Wolin
    5,529  

On February 17, 2005, the named executive officers were granted performance
shares for the performance period from January 1, 2005 through December 31, 2007
in the amounts listed below:

         
Ramani Ayer
    25,724  
Thomas Marra
    14,031  
David Zwiener
    14,031  
David Johnson
    7,016  
Neal Wolin
    5,612  

 

2   Each restricted stock unit represents a contractual right to receive one
share of common stock of the Company at the end of a three year service period.
  3   Performance shares represent shares of common stock of the Company which
vest upon the Company’s achievement of one or more performance objectives over
the performance period established by the Committee. The performance shares will
not vest and become payable unless and until the Committee determines, following
the end of the performance period, that the performance objectives have been
met. Depending on the Company’s performance relative to the specific financial
performance goals set for the performance period, payouts may range between zero
percent and 200 percent of the number of performance shares, with a target of
100 percent.

 



--------------------------------------------------------------------------------



 



Performance Share Award Payouts
On February 15, 2006, the Committee determined that: (i) based on the Company’s
performance during the period from January 1, 2003 through December 31, 2005,
the performance shares granted on February 20, 2003 should be paid-out at the
maximum amount (200% of target) equal to the common stock amounts set forth
below for each named executive officer, and (ii) such payouts to the named
executive officers would be paid in cash at a price of $83.00 per share (the New
York Stock Exchange closing price of a share of common stock on February 15,
2006):

         
Ramani Ayer
    108,376  
Thomas Marra
    74,926  
David Zwiener
    74,926  
David Johnson
    40,140  
Neal Wolin
    17,394  

 